Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/3/21 and 6/1/22 have been considered.
Specification
The disclosure is objected to because of the following informalities: the cross reference to related application sections should be updated to include patent numbers for all continuing applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 15, 16, 17 and 18  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsuoka Kazuo et al (CN104849839-IDS REF).
Regarding claim 11, Matsuoka Kazuo teaches an optical imaging system, comprising:
a first lens (1), a second lens (2), a third lens(3), a fourth lens(4), and a fifth lens(5), sequentially disposed from an object side to an imaging plane,
wherein one or more lenses among the first to fifth lenses are formed using a glass material (fifth lens is made of glass-paragraph 18).
Regarding claims 15-16, see table in paragraph 32.
Regarding claim 17, Matsuoka Kazuo teaches an optical imaging system, comprising:
a first lens (1), a second lens (2), a third lens(3), a fourth lens(4), and a fifth lens(5), 
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 1),
wherein at least one of the first to fifth lenses are aspheric and formed using a glass material (the fourth lens is aspheric and the fifth lens is made of glass- paragraphs 18 and 25-27),
wherein the first lens comprises a greatest Abbe number (see table in paragraph 32- 64.2) in the optical imaging system, and
wherein the third lens comprises a greatest refractive index in the optical imaging system (see table in paragraph 32).
Regarding claim 18, see table in paragraph 32.

Claim(s) 11, 14 and 16  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tang et al (US20120087019-IDS REF).
Regarding claim 11, Tang et al teaches an optical imaging system, comprising:
a first lens (410), a second lens (420), a third lens(430), a fourth lens(440), and a fifth lens(450), sequentially disposed from an object side to an imaging plane (see figure 14),
wherein one or more lenses among the first to fifth lenses are formed using a glass material (paragraph 70 and figure 14).
Regarding claim  14, the optical imaging system of claim 11, wherein the first to third lenses are formed using a glass material (see figure 14).
Regarding claim 16, the optical imaging system of claim 11, wherein the refractive index of the second lens and the refractive index of the third lens are each greater than or equal to 1.7 (see figure 14).

Claim(s) 1, 2, 4, 5, 11 and 17  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsai et al (US20120092778).
Regarding claim  1, Tsai et al teaches an optical imaging system, comprising:
a first lens (310) comprising a positive refractive power (see figure 15),
a second lens (320) comprising a negative refractive power (see figure 15);
a third lens (330) comprising a negative refractive power (see figure 15);
a fourth lens (340) comprising a negative refractive power (see figure 15); and
a fifth lens (350) comprising a positive refractive power (see figure 15),
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 3a), and
wherein one or more lenses among the first to fifth lenses are formed using a glass material (paragraph 75).
Regarding claim 2, the optical imaging system of claim 1, wherein the first lens has opposing convex surfaces along an optical axis (paragraph 136- meniscus with convex surfaces facing object side).
Regarding claim  4, the optical imaging system of claim 1, wherein the third lens has opposing concave surfaces along an optical axis (paragraph 138-meniscus with concave surfaces facing image side).
Regarding claim 5, the optical imaging system of claim 1, wherein the fourth lens has opposing concave surfaces along an optical axis(paragraph 139- meniscus shape with concave surfaces facing the object side).
Regarding claim 11, Tsai et al teaches an optical imaging system, comprising:
a first lens (310), a second lens (320), a third lens(330), a fourth lens(340), and a fifth lens(350), sequentially disposed from an object side to an imaging plane (see figure 3a and 15),
wherein one or more lenses among the first to fifth lenses are formed using a glass material (paragraph 75).
Regarding claim 17, Matsuoka Kazuo teaches an optical imaging system, comprising:
a first lens (310), a second lens (320), a third lens(330), a fourth lens(340), and a fifth lens(350), 
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 3a),
wherein at least one of the first to fifth lenses are aspheric and formed using a glass material (figure 15 and paragraph 75),
wherein the first lens comprises a greatest Abbe number (see table in figure 15- 55.9) in the optical imaging system, and
wherein the third lens comprises a greatest refractive index in the optical imaging system (see table in figure 15- 1.632).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang Lin et al (CN105259636-IDS REF) in view of Tsai et al (US20120092778).
Regarding claim  1, Huan Lin et al teaches an optical imaging system, comprising:
a first lens (E1) comprising a positive refractive power (see figure 1),
a second lens (E2) comprising a negative refractive power (see figure 1);
a third lens (E3) comprising a negative refractive power (see figure 1);
a fourth lens (E4) comprising a negative refractive power (see figure 1); and
a fifth lens (E5) comprising a positive refractive power (see figure 1),
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 1), and
wherein one or more lenses among the first to fifth lenses are formed using a glass material. 
	Huan Lin fails to specifically disclose one or more lenses are formed using a glass material. However, plastic and glass are two major materials used in the formation of lenses for optical imaging systems and the mixture of plastic and glass lenses or substitution of one material for other material is a known optical design parameter for imaging lenses. 	
 In same field of endeavor, Tsai et al teaches an optical imaging system, comprising: a first lens (310) comprising a positive refractive power (see figure 15), a second lens (320) comprising a negative refractive power (see figure 15);
a third lens (330) comprising a negative refractive power (see figure 15);
a fourth lens (340) comprising a negative refractive power (see figure 15); and
a fifth lens (350) comprising a positive refractive power (see figure 15),
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 3a), and wherein one or more lenses among the first to fifth lenses are formed using a glass material (paragraph 75).  Tsai explains that plastic or glass is used as lens material for the optical imaging system. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is a known optical material for design of lenses used in optical imaging systems, and each material provides a manufacturing and/or optical benefit for the overall imaging system, as taught by Tsai.  
Regarding claim 2, Huan Lin teaches the optical imaging system of claim 1, wherein the first lens (E1) has opposing convex surfaces along an optical axis (biconvex lens-Figure 1).
Regarding claim 3, Huan Lin teaches the optical imaging system of claim 1, wherein the second lens(E2) has a convex object- side surface along an optical axis and a concave image-side surface along the optical axis (meniscus lens-Figure 1).
Regarding claim  4, Huan Lin teaches the optical imaging system of claim 1, wherein the third lens (E3) has opposing concave surfaces along an optical axis (biconcave lens-Figure 1).
Regarding claim 5, Huan Lin  teaches the optical imaging system of claim 1, wherein the fourth lens (E4) has opposing concave surfaces along an optical axis(biconcave lens-Figure 1).
Regarding claim 6, Huan Lin teaches the optical imaging system of claim 1, wherein the fifth lens (E5) has a concave object- side surface along an optical axis and a convex image-side surface along the optical axis (see figure 1).
Regarding claim 7, Huan Lin fails to specifically provide an embodiment where the optical imaging system of claim 1, wherein a refractive index of the first lens is less than or equal to 1.52. Huan Lin and Tsai teach a first lens that has a refractive index of 1.54. Although, the Huan Lin-Tsai combination fails to specifically disclose an embodiment where the first lens has a refractive index of less or equal to 1.52, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature. In optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Huan Lin- Tsai combination fails to specifically disclose the optical imaging system of claim 1, wherein a refractive index of the second lens is greater than or equal to 1.7. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Huan Lin-Tsai combination fails to specifically teach the optical imaging system of claim 1, wherein a refractive index of the third lens is greater than or equal to 1.8. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Huan Lin-Tsai combination fails to specifically teach he optical imaging system of claim 1, wherein the refractive index of the second lens and a refractive index of the fourth lens are each lower than the refractive index of the third lens. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Huan Lin et al teaches an optical imaging system, comprising:
a first lens (E1), a second lens (E2), a third lens(E3), a fourth lens(E4), and a fifth lens(E5), sequentially disposed from an object side to an imaging plane (see figure 1), wherein one or more lenses among the first to fifth lenses are formed using a glass material.
	Huan Lin fails to specifically disclose one or more lenses are formed using a glass material. However, plastic and glass are two major materials used in the formation of lenses for optical imaging systems and the mixture of plastic and glass lenses or substitution of one material for other material is a known optical design parameter for imaging lenses.
In the same field of endeavor, Tsai et al teaches an optical imaging system, comprising: a first lens (310), a second lens (320), a third lens(330), a fourth lens(340), and a fifth lens(350), sequentially disposed from an object side to an imaging plane (see figure 3a and 15),
wherein one or more lenses among the first to fifth lenses are formed using a glass material (paragraph 75). Tsai explains that plastic or glass is used as lens material for the optical imaging system. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is a known optical material for design of lenses used in optical imaging systems, and each material provides a manufacturing and/or optical benefit for the overall imaging system, as taught by Tsai.
Regarding claim 12, Huan Lin et al teaches the optical imaging system of claim 11, wherein the optical imaging system satisfies the following expression:
0.7 < TL < 1.0 (see paragraph 120),
where TL represents a distance from an object-side surface of the first lens to an imaging plane, and f represents an overall focal length of the optical imaging system.
Regarding claim 13, Huan Lin teaches the HFOV for embodiment one is 20.6 degrees which is close to the claimed range. Although the Huan Lin – Tsai combination fails to specifically disclose the optical imaging system of claim 11, wherein a half angle of view is less than or equal to 20°, in optical design/
engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens within the designed field of view. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, see Examiner’s notes in claim 11. Additionally, mixing plastic and glass lenses in an optical system, is a known optical design. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an optical imaging lens system wherein the first to third is formed using glass, since mixing glass and plastic optical materials can provide a benefit of reducing manufacture cost, optical system length, and/or ease of providing aspherical designed optical elements to correct optical aberrations. 
Regarding claim 15, Huan Lin-Tsai combination fails to specifically teach the optical imaging system of claim 11, wherein the refractive index of the first lens and a refractive index of the second lens are each lower than the refractive index of the third lens. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Huan Lin- Tsai combination fails to specifically disclose the optical imaging system of claim 11, wherein a refractive index of the second lens and the third lens is greater than or equal to 1.7. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Huan Lin teaches an optical imaging system, comprising:
a first lens (E1), a second lens (E2), a third lens(E3), a fourth lens(E4), and a fifth lens(E5), 
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 1),
wherein at least one of the first to fifth lenses are aspheric and formed using a glass material (paragraphs 86- 89),
wherein the first lens comprises a greatest Abbe number (56.1) in the optical imaging system (paragraphs 86- 89), and
wherein the third lens comprises a greatest refractive index (1.64) in the optical imaging system (paragraphs 86- 89.
	Huan Lin fails to specifically disclose one or more lenses are formed using a glass material. However, plastic and glass are two major materials used in the formation of lenses for optical imaging systems and the mixture of plastic and glass lenses or substitution of one material for other material is a known optical design parameter for imaging lenses. 	
 In same field of endeavor, Tsai et al teaches an optical imaging system, comprising: a first lens (310) comprising a positive refractive power (see figure 15), a second lens (320) comprising a negative refractive power (see figure 15);
a third lens (330) comprising a negative refractive power (see figure 15);
a fourth lens (340) comprising a negative refractive power (see figure 15); and
a fifth lens (350) comprising a positive refractive power (see figure 15),
wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (see figure 3a), and wherein one or more lenses among the first to fifth lenses are formed using a glass material (paragraph 75). Tsai explains that plastic or glass is used as lens material for the optical imaging system. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is a known optical material for design of lenses used in optical imaging systems, and each material provides a manufacturing and/or optical benefit for the overall imaging system, as taught by Tsai.  
Regarding claim 18, see Examiner’s notes in claim 17. Additionally, mixing plastic and glass lenses in an optical system, is a known optical design. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an optical imaging lens system wherein the first to third is formed using glass, since mixing glass and plastic optical materials can provide a benefit of reducing manufacture cost, optical system length, and/or ease of providing aspherical designed optical elements to correct optical aberrations.
Regarding claim 19, Huan Lin-Tsai combination fails to specifically teach the optical imaging system of claim 17, wherein the refractive index of the first lens and a refractive index of the second lens are each lower than the refractive index of the third lens; and the refractive index of the third lens is greater than or equal to 1.8. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Huan Lin-Tsai combination fails to specifically teach the optical imaging system of claim 17, wherein the Abbe number of the first lens is greater than or equal to 65. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this claimed feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determine the optical functions of the lens. High abbe value lenses have a lower dispersion, reduce chromatic aberration and have higher visual quality.  Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,823,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations in 1-20 of the instant application are substantially equivalent to patent claims 1-18 in U. S. Patent 10823939. Claims 1-20 substantially correspond to patent claims 1-8,1,9-18 and 16 respectively. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,976,525 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations in 1-20 of the instant application are substantially equivalent to patent claims 1-20 in U. S. Patent 10976525. Claims 1-20 substantially correspond to patent claims 1-20 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH